Case 2:18-cv-O4003-SI\/|B Document 31-1 Filed 12/10/18 Page 1 of 4

EXHIBIT "A"

Case 2:18-cv-O4003-SI\/|B Document 31-1 Filed 12/10/18 Page 2 of 4

Jason Van Dyke _ _

From: Tom Retz|aff <retz|aff@texas.net>

Sent: |V|onday, December 03, 2018 10:50 AM

To: Jeffrey Dorre||; Jason Van Dyke

Cc: Kristin Brady; Linda Acevedo;jcounci|_a|m.com ; 'Sommer, Wi||iam‘ ; 'Andy
Campbe||'; nathantbernard@gmai|.com

Subject: Re: Pending Litigation Invo|ving Thomas Retz|aff

My position is this: Van Dyke can go fuck himsell". Long and hard. l ain't dismissing shit. lf he wants to quit,
fine by me. I'm winning. so fuck him.

Like the idiots McGibney and Morgan and Klein before him, once you put my name on your stupid legal papers
- and especially when you make credible threats to murder me and my family - there is no walking away from
that.

Besides, a lot of peop|e, very important people, very influential people, are counting on me to Win this case in
the Fifth Circuit. Why else did all of my dad's media friends come out in support of me so quickly, so publicly,
and unequivocally?

Loyalty is important to me.

And, besides, I‘m winning and Van Dyke has absolutely nothing to offer me. If he wants to quit, fine by me. It
makes sense as there is no upside for him no matter how these cases play out.

He Will be in jail soon enough regardless, along with his co-conspirators in trying to get me and my family
SWA Tterl.

Torn Retzlaff

From: JDorrel|@hanszenlaporte.com

Sent: December 3, 2018 9:31 AM

To: jason@vandykeiawfirm.com

Cc: JDev|in@hanszen|aporte.com; ALaporte@hanszen|aporte.com; cwilson@hanszen|aporte.com
Subject: Re: Pending Litigation Invo|ving Thomas Retz|aff

Dear Mr. Van Dyke:
I completely understand I will relay your proposal to our client.
As you know, Mr. Retzlat`f has previously indicated he did not want to dismiss his anti-SLAPP motions in either

the 'I`exas or Arizona case, pursuant to which (it` successful) he would be entitled to recover attorney’s fees and
mandatory sanctions from you. However. l will advise if there has been any change in our client’s position

Case 2:18-cv-O4003-Sl\/lB Document 31-1 Filed 12/10/18 Page 3 of 4
Respectfully,

J eff

HANSZEN<t-lAPORTE

Jeffrey L. Dorrel|

Board Certlfiecl-Civi| Tria| haw
Texas Board of l_egal Specia|ization
Equity Partner

jdorrel|@hanszeniaporte.com hanszenlaporte.corn
p: 713-522-9444 f: 713-524-2580
14201 Memorial Drive. Houston. Texas 77079

On Dec 3, 201 8, at 10:18 AM, Jason Van Dyke <iason@vandvkelawi`lrm.com> wrote:
Dear lV|r. Dorre|l:

lam willing to stipulate to dismissal of all pending litigation provided that the stipulations of dismissal
finally dispose of a|| parties and all claims, including counterclaims and that such stipulations clearly
waive any further proceedings in those cases (inc|uding Anti-SLAPP motions). However, you may not file
those on my beha|f. l reserve the right to review them.

lf this is acceptable, l will agree to waive briefing in the 5"1 Circuit case because the issue is moot based
upon what l will agree to above.

| will not resign from the State Bar of Texas, but l will pursue no further hostilities against your client in
that case. You already know that the entire process is rigged and that the attorneys for the Comrnission
for Lawyer Discip|ine are acting in concert with your client. l-|owever, when the inevitable happens, |
want may day in court with BODA and ultimately the Suprerne Court of Te>cas.

<imageOOl.jpg>

From: Jef'frey Dorre|| [mai|to:lDorre|l@hanszenlaporte.com]

Sent: IVlonciay, December 03, 2018 8:36 AlVl

To: Jason Van Dyke <jason@vandyl<e|awfirm.com>

Cc: Kristin Brady <l<ristin.bradv@texasbar.com>; Ju|ie Dev|in <JDev|in@hanszenlaporte.com>; Anthony
Laporte <Al_aporte@hanszenlagorte.com>; Car| Wi|son <cwi|son@hanszenlaporte.com>

Subject: Pending Litigation involving Thomas Retzlat"f

Counsel:
Ijoin your desire for a cessation of hostilities. Please advise if I have your permission to sign on

your behalf and file stipulations of dismissal and requests to withdraw all of your pending
motions in the following litigation:

(i)

Case 2:18-cv-O4003-Sl\/lB Document 31-1 Filed 12/10/18 Page 4 of 4

No. 4:18-CV-00247-ALM; Van Dyke v. Retz!a_]j§ in the U.S. District Court for the Eastem
District of Texas; and

(ii)
No. 2:18-CV-04003-JJT; Van Dyke v. Retzlajf; in the U.S. District Court for the District of
Arizona.

Also, please kindly advise if l have your permission to sign on your behalf and tile appellee`s
waiver of briefing in No. 18-40710; Van Dyke v. Rerzlaff; in the U.S. Court of Appeals for the
Fifth Circuit. Finally, please advise if you intend to resign as a member of the State Bar of Texas
in lieu of continuing to defend the disbarment proceedings against you.

We look forward to your response.
Respectfiilly,

J eff

<irnag e002 .png>

Jeffrey L. Dorrell

Board Certifieo'~Clvil `Trial l_a\'-tl
Texas Board of Le§;a: Spe>c§anzation
Eouity Partner

jdorrellf_,ii`)|'ianszer‘.li:a;;::)"t=‘a.cor\'l lianszeniaporte.com
p.' ?13-522»9444 F: ?13-52¢1.-2580
14201 Memorial Drive, Houston. Texas 77079

